PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


IBM Endicott (0827 & 4648)HESLIN ROTHENBERG FARLEY & MESITI P.C.5 COLUMBIA CIRCLEALBANY NY NEW YORK 12203



In re Application of 
Ramos et al.
Application No. 16/427,586
Filed: 31 May 2019
For: PROMPTING ITEM INTERACTIONS


:
:	DECISION ON PETITION
:	TO WITHDRAW FINALITY
:	UNDER 37 CFR 1.181
:
:

This decision is in response to the petition filed on July 5, 2022 requesting withdrawal of the finality of the Office action dated May 4, 2022. The petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is GRANTED.

Background

A review of the record shows:

On October 10, 2021, a non-final Office action was mailed.
On March 1, 2022, a response was filed with accompany arguments and claim amendments.
On May 4, 2022, a final Office action was mailed. The final Office action was issued by a different examiner after inheriting the instant application. 
On July 5, 2022, an after-final response was filed with accompanying arguments while being absent any claim amendments.
On July 5, 2022, the instant petition was filed accompanying the after-final response.





Applicable Regulations, Rules and Statutes


MPEP 706.07(a) states, in part:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) […]

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a). […]


MPEP 1207.03(III) states, in part:

[…] A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011) […] 

MPEP 1207.03(a) states, in part:

[…] What constitutes a "new ground of rejection" is a highly fact-specific question. See, e.g., Kronig, 539 F.2d at 1303, 190 USPQ at 427 […] keeping in mind that "the ultimate criterion of whether a rejection is considered ‘new’ is whether [applicants] have had fair opportunity to react to the thrust of the rejection." Kronig, 539 F.2d at 1302, 190 USPQ at 426. […]


Discussion and Analysis

The final Office action dated May 4, 2022 contained the following sections pertinent to the instant petition decision:

Claims 4-6, 8-12, 14-16, 18 and 21-27 were rejected under 35 USC 101 (final Office action, at 19-30).

The instant petition filed July 5, 2022 argues the final Office action has presented new grounds of rejection. Of particular pertinence to the instant petition decision, the petitioner argues the following:
“In the applicant’s Response to Non-Final, the applicant presented various traversals to the eligibility rejections. In the Reply to applicant’s traversal, the Examiner presents various new grounds of rejection as to unamended claims…” (Petition, at 2)
“In the Final action, for the first time in the prosecution history, the Examiner introduces a “mental process” analysis. The Examiner states: “In addition, claim 22, 24, step 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitations cover performance of the limitations in the mind. For example, a human being can observe/send/transmit data/response to a computing device/mobile device, a human being can observe/define and examine feedback data, can observe/generate second data.”” (Petition, at 11)
“In the Final action, for the first time in the prosecution history, the Examiner also introduces the analysis that “transmitting” and “sending” are extra-solution activity: “Further, Step 1, 4, of (“sending…”, “transmitting”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely transmitting/sending data, information.” (Petition, at 11)
“In the Final action, for the first time in the prosecution history, the Examiner also introduces the analysis that [0149] of applicant’s written description provides evidence of elements being “well-known”…[t]hus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.” (Petition, at 11).

Based on a thorough comparative review of the 35 USC 101 rejections presented in the non-final Office action of October 10, 2021 and the final Office action of May 4, 2022, the petitioner’s arguments a-d are considered to be persuasive. 

The 35 USC 101 rejection in the final Office action (1) introduces a newly identified abstract idea category of “Mental Processes” previously not relied upon, (2) takes limitations previously included in the abstract idea addressed in Step 2A prong one and instead treats them as additional elements under Step 2A prong two, as well as (3) introduces new analysis and newly identified Berkheimer evidence in Step 2B. All of these additional “new facts or rationales” relied upon in the final Office action constitutes a change in the “basic thrust of the rejection” (see MPEP 1207.03(III)), none of which were necessitated by amendments (see MPEP 706.07(a)). As such, the petitioner has not had an opportunity to respond to this new “thrust” of the rejection, and thus the rejection under 35 USC 101 constitutes a new ground of rejection and was improperly made final (See MPEP 1207.03(a)).

Summary

For the foregoing reasons, petitioner’s arguments have been found persuasive.

Accordingly, the relief requested by the petitioner is GRANTED.

The previous final Office action mailed on May 4, 2022 will be changed to non-final status, and the after-final response filed on July 5, 2022 will be acted upon accordingly by the examiner as a non-final response.

Any inquiry regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.



/TARIQ R HAFIZ/________________________________
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350

/TH/ /WB/ 8/25/2022